          Case 1:21-cr-00021-SM Document 23 Filed 03/22/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE




UNITED STATES OF AMERICA                   )
                                           )
V.                                         )       Case No. 1:21-CR-00021-SM
                                           )
RYDER WINEGAR                              )




                    DEFENDANT’S WAIVER OF SPEEDY TRIAL



       NOW COMES Ryder Winegar, the Defendant in the above-captioned matter, and

waives his right to a speedy trial in the above-referenced indictment in this case for purpose

of this continuance. In support, the Defendant asserts as follows:

1.     I, Ryder Winegar, understand that I have a constitutional right to a speedy and public

       trial with respect to the charges currently pending against me in this case; and

2.     That this right is guaranteed to me by the Fifth Amendment to the U.S. Constitution;

       and

3.     That I am knowingly, intelligently and voluntarily waiving this right for the purpose

       of my pending request for a continuance of the April 20, 2021, Jury Selection/Trial.
          Case 1:21-cr-00021-SM Document 23 Filed 03/22/21 Page 2 of 2




                                                  Respectfully Submitted:



Dated:
                                                 5>'3er Winegar




                                                  By his attorneys,

                                                  WILSON, BUSH & KEEFE, P.C.




Dated:         2-1
                                                 Charles J. Keefe^ N.H. BaANo.: 14209
                                                 378 Main Street
                                                 Nashua, New Hampshire 03060
                                                 (603)595-0007
                                                 NHBarNo.: 14209
                                                 keefe@,wbdklaw.com


                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Waiver of Speedy Trial was this date
forwarded to Charles L. Rombeau, Esquire. Assistant United States Attorney.


Dated: 3-11^2]
                                                                yj lid^
                                                 Charles J. Keetbv




                                             2
